Citation Nr: 1029621	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss 
disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus, and 
if so, whether the claim should be granted.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Board remanded the case to the RO in order 
to schedule a Travel Board hearing requested by the Veteran.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2010.  A transcript of 
the hearing is associated with the claims files.

The Veteran's claim for a TDIU is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in October 2001 denied 
reopening of claims for service connection for bilateral hearing 
loss disability and tinnitus.

2.  The evidence received since the . October 2001 rating 
decision includes evidence that is not cumulative or redundant of 
the evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claims for 
service connection for bilateral hearing loss disability and 
tinnitus.

3.  The Veteran's bilateral hearing loss disability and tinnitus 
are etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims for service connection for bilateral hearing loss 
disability and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims to reopen and his reopened 
claims.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).



Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Reopening of claims for service connection for bilateral hearing 
loss disability and tinnitus was denied in an unappealed October 
2001 rating decision because new and material evidence had not 
been presented.

The evidence of record at the time of the October 2001 rating 
decision included the Veteran's service treatment records (STRs), 
service personnel records (SPRs), the report of a VA audiological 
evaluation and a VA examination of the ears dated in April 2001, 
and private treatment records from Ocala Head and Neck 
Specialists reflecting profound bilateral sensorineural hearing 
loss and tinnitus.  In February 1997, private physician T.S., 
M.D., found severe sensorineural hearing loss requiring hearing 
aids.  In November 1997, however, an examiner observed that the 
response to stimuli was inconsistent and that the audio testing 
was invalid.  The VA examining physician and audiologist 
commented in 2001 that the results of the audiology testing were 
inconsistent and not suitable for rating purposes.  The physician 
noted that the Veteran was either not cooperating or was an 
excellent lip reader.

The evidence received since that time includes correspondence 
from the Veteran detailing his in-service noise exposure and the 
reports of VA C&P audiological evaluations in November 2007 and 
November 2008.  The reports indicate that the Veteran's bilateral 
hearing loss disability and tinnitus are not related to noise 
exposure in service or otherwise related to service.  

An examination report from D.W.G., D.O., dated in June 2008, 
reflects the opinion that the Veteran has bilateral hearing loss 
and impaired discrimination of speech due to years of noise 
exposure in the military.  The Board has determined that this 
private report is not cumulative or redundant of the evidence 
previously of record and is sufficient to establish a reasonable 
possibility of substantiating the claim for service connection 
for bilateral hearing loss disability.  In addition, at the 
hearing before the undersigned, the Veteran testified that he 
first noticed tinnitus in service.  This testimony is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to establish a reasonable possibility of 
substantiating the claim for service connection for tinnitus.  
Accordingly, reopening of the claims is in order.

Reopened Claims

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran asserts he has bilateral hearing loss and tinnitus 
loss due to noise exposure in service.

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that the Veteran's bilateral hearing 
loss disability and tinnitus are etiologically related to his 
active service.

SPRs show that the Veteran's occupational specialty was light 
weapons infantryman.  

Service treatment records do not reflect a finding of 
sensorineural hearing loss or tinnitus.

Private treatment records show profound hearing loss dating from 
February 1997.  The record also contains intermittent reference 
to inconsistent and invalid results from that time.  The Veteran 
had a VA audiological evaluation in April 2001.  It disclosed 
that the Veteran's relevant auditory thresholds were 94 in the 
right ear and 88 in the left ear, with word recognition scores of 
28 on the right and 36 on the left.  Thus, the presence of 
bilateral hearing loss disability was established at that time.  
Tinnitus was reported at that time.

As noted, the Veteran had VA audiological evaluations in November 
2007 and November 2008 in which the examining audiologists opine 
that the current hearing loss is not related to service.  The 
examiners cite to the lack of evidence of hearing loss for years 
following service, and their opinion that hearing loss and 
tinnitus would have been present sooner after exposure to noise 
trauma if it were in fact related to service.  The VA opinions 
are of course in contrast to the opinion of the private examiner 
D.W.G., D.O., who in June 2008, opined that the Veteran has 
bilateral hearing loss and impaired discrimination of speech due 
to years of noise exposure in the military.  

The Veteran submitted statements from friends and coworkers 
attesting to his difficulty hearing in the years following 
service.  He also stated that he was forced to compensate for his 
hearing loss over the years, which had been frustrating.  He 
resented that the certain examinations suggested invalid results.  

In his testimony before the undersigned, the Veteran credibly 
testified that he had been exposed to aircraft and weapons noise 
consistent with his duties in service.  He discussed his hearing 
difficulties in his various jobs over the years since service.  
He noted that he first began using hearing aids in the 1970's 
around 1975 or 1976.  

The Board finds that service connection for bilateral hearing 
loss disability and tinnitus is warranted as there is current 
disability, the Veteran has credibly testified to symptomatology 
consistent with the disabilities for some time and the medical 
evidence is at least in equipoise as to whether the current 
disabilities are related to service noise exposure.

The Board acknowledges the VA examiner's opinions in November 
2007 and November 2008 that the Veteran's current hearing loss 
and tinnitus were less likely as not (less than a 50/50 
probability) caused by or a result of his military noise 
exposure.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the opinions of the VA examiners against the claim 
appear to be based upon the belief that Veteran did not have 
difficulty hearing shortly after his exposure in service and that 
he first experienced tinnitus in service.  The Veteran has 
testified that he did have problems at the time of his exposure 
and he essentially pretended to have normal hearing as a young 
man because he did not want to complain.  The Board has found the 
Veteran to be a credible historian and accepts his contention 
that he had hearing loss and tinnitus since service exposure.  
Accordingly, the Board concludes that the Veteran's bilateral 
hearing loss disability and tinnitus are etiologically related to 
his active service.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence has 
been received, reopening of the Veteran's claim for service 
connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted.

The Board having determined that new and material evidence has 
been received, reopening of the Veteran's claim for service 
connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

In light of the grant of service connection for bilateral hearing 
loss disability and tinnitus in this decision, the originating 
agency must rate these disabilities and readjudicate the 
Veteran's claim for a TDIU.  Moreover, since the Veteran has not 
been afforded a recent VA examination to determine the impact of 
all of his service-connected disabilities, including bilateral 
hearing loss disability and tinnitus, the Board has also 
determined that he should be afforded such an examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
service-connected disabilities during the 
period of his TDIU claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the 
current severity of service-connected 
disabilities and their impact on the 
Veteran's employability.  The claims files 
must be made available to the examiner, and 
the examiner should indicate in the report 
that the files were reviewed.

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  In addition, the examiner 
should provide an opinion concerning the 
impact of the Veteran's service-connected 
disabilities alone on his ability to work, 
to include whether they are sufficient by 
themselves to render him unemployable.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant until 
he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


